                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00589-PAB

CHELSEA ELIZABETH GRAY,

       Plaintiff,

v.

GRAIN TRAIN EXPRESS, LLC, an Iowa Limited Liability Corporation, and
FERNANDO VASQUEZ, individually,

       Defendants.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on the Complaint and Jury Demand

[Docket No. 1]. Plaintiff states that the Court has subject matter jurisdiction over this

lawsuit pursuant to 28 U.S.C. § 1332(a). Docket No. 1 at 2, ¶ 7.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Plaintiff asserts that this Court has diversity jurisdiction under 28

U.S.C. § 1332(a). Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

the citizenship of defendant Grain Train Express, LLC (“Grain Train”).

       Plaintiff states that Grain Train “is a corporation domiciled and residing within the

State of Iowa.” Docket No. 1 at 1, ¶ 2. However, the caption of the case describes

Grain Train as an “Iowa Limited Liability Company,” and Grain Train’s business name

ends with the term “LLC.” Docket No. 1 at 1. 1 Unlike a corporation whose citizenship is

based on its state of incorporation and principal place of business, the citizenship of a



       1
        In its answer, Grain Train “admits it is a corporation, incorporated in and in
good standing in the state of Iowa.” Docket No. 10 at 1, ¶ 2. However, Grain Train’s
admission is inconsistent with its business name and identity in the case caption. See
Docket No. 1 at 1. Parties may not create subject-matter jurisdiction by stipulation.
See Prier v. Steed, 456 F.3d 1209, 1214 (10th Cir. 2006).

                                             2
limited liability company is determined by the citizenship of all of its members. See

Siloam Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir.

2015) (“in determining the citizenship of an unincorporated association for purposes of

diversity, federal courts must include all the entities’ members.”). Because the

complaint does not identify Grain Train’s members or the citizenship of those members,

the Court is unable to determine Grain Train’s citizenship and whether the Court has

jurisdiction. Cf. Fifth Third Bank v. Flatrock 3, LLC, 2010 WL 2998305, at *3 (D.N.J.

July 21, 2010) (concluding that an allegation that “upon information and belief, the

members of [an LLC] are citizens of New York” was insufficient because plaintiff “failed

to identify or trace the citizenship of each individual member” of the LLC (internal

quotation marks omitted)). It is therefore

       ORDERED that, on or before 5:00 p.m. on May 3, 2019, plaintiff shall show

cause why this case should not be dismissed due to the Court’s lack of subject matter

jurisdiction.


       DATED April 25, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             3
